


110 HR 6597 IH: Animal Cruelty Statistics Act of

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6597
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Conyers (for
			 himself, Mr. Gallegly,
			 Mr. Nadler,
			 Mr. Van Hollen, and
			 Mr. Moran of Virginia) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the collection of data on animal cruelty
		  crimes.
	
	
		1.Short titleThis Act may be cited as the
			 Animal Cruelty Statistics Act of
			 2008.
		2.Data on animal
			 cruelty crimesNot later than
			 one year after the date of the enactment of this Act the Attorney General shall
			 make appropriate changes to existing crime data bases maintained within the
			 Department of Justice so that data on all crimes of animal cruelty will be
			 collected and made publicly available in a manner that facilitates
			 analysis.
		
